Title: To John Adams from Elbridge Gerry, 5 May 1780
From: Gerry, Elbridge
To: Adams, John


     
      My dear sir
      Philadelphia 5th May 1780
     
     It gave me great Pleasure to learn by Your Letter of the 11th. Decr.that You had safely arrived, and had met with so agreable a Reception in Spain: and I hope soon to have the Satisfaction of hearing from You at Paris.
     Mr. Lovell informs me that he shall transmit You the Journals of Congress and News Papers by the latter of which You will perceive that the Enemy have invested Charlestown, and that it is defended by General Lincoln with about four or five thousand Men, the greatest part whereof are continental Troops. General DeKalb with the whole of the Maryland Corps, consisting as I am informed of between two and three thousand Men, is ordered to Charlestown from the main Army, and has by this Time probably crossed the Cheesapeak: Reinforcements of Militia are also on the March from Virginia and North Carolina, all of which should Charlestown hold out about a Month or five Week’s must I think make a formidable Army, in the rear of the Enemy. The Garrison by the best Accounts are supplied with five or six Months provission, and have a sufficiency of military Stores; and altho the General in his publick Letters is exceedingly modest and confines himself to States of Facts, yet in one of his private confidential Letters he expresses his Hopes and Expectations of being able to defend the City, or of making the Acquisition expensive to the Enemy.
     The Resolutions of Congress for calling in and cancelling the two hundred Million of Dollars emitted by them, have in general been well received. The Depreciation is stopd, and Specie, which before the passing of the Resolves was sold for upwards of 70 for 1, is now current at 60 and has been lately @ 55. The Advantage of this Plan will be great to the Landholders, inasmuch as the national Debt including Certificates and foreign Demands does not now much exceed five Million sterling, which is but a trifling Sum compared with the two hundred Millions sterling due from G Britain. Another Benefit resulting from it, is a Supply of five Million Dollars of the new Emission, every Dollar of which is equal to 40 Dollars of the old Emission; indeed this must be called in before that can be realized, nevertheless, there is a greater Demand amongst all Ranks for continental Money, than there has been since the Commencement of the War, and Specie is no longer hoarded by the disaffected or timid. So much for the Value and Stability of the Medium. With Respect to our Resources Congress are at present much in Want of Money, and it is a happy Circumstance; for, their Oeconomy is in proportion to their Wants. The Demands on the Treasury are generally answered by Warrants on the several States which are careful by some Means or other to discharge the Draughts. The Taxes are indeed very heavy, but the Collection goes on, and I doubt not that the Army will be well fed and paid. Military Stores of Cloathing must however be procured on Credit in Europe, as well as a considerable loan to serve as a Fund for drawing in Case of Necessity. Since the Treasury, Admiralty, and Court of Appeals have been put in Commission, Congress have not been troubled much with their respective Concerns, and for several Days past have adjourned before the usual Time from a Want of Business.
     Trade and privateering are brisk, and there is aplenty of Goods of every Kind (excepting military), but no Money to purchase them. This is easily accounted for, since the whole Sum in Circulation as Congress have fixed it, is only five Million Dollars, and these are not one third of what are necessary for a Medium for the several States. Our privateers and Commerce have nevertheless lately suffered much by the Cruisers of the Enemy, who have the entire Command of the Coast. It is much to be wished that the Court of France would order a squadron superior to the Enemy to be stationed in some part of the united States, as the best and only Means of putting a speedy End to the War. It is almost impossible to conceive the Havock that our privateers made of the Enemy’s Cruisers and Transports during the Time that the Count D’Estaign was at Rhode Island and Charlestown, but our Losses at present nearly equal our Captures. Indeed that worthy Officer aware of those and other Advantages ordered the Count de Gras to be stationed at the Cheesapeak, but his plan was defeated by the Tempestuousness of the Weather: had the latter arrived with his squadron, Charlestown could not have been beseiged and three or four of our Frigates which are now in Ashley River and will probably be destroyed, would have been employed in intercepting the Enemy’s Transports.
     We have had a very severe Winter and backward Spring, but the prospects are not unfavorable.
     I had forgot to mention a Resolution of Congress to pay off the Continental Certificates according to the Value of Money at the Time of their being respectively issued. This is but Justice, and will undoubtedly be satisfactory to Foreigners.
     Bills of Exchange are now at 45 for one, and will be higher, in Consequence of the great Risque of sending Vessels from the eastern States to the southern for produce.
     I have had the pleasure of a Line from Portia, whose Sentiments are sufficient proof of a Mens sana in Corpore sano. Poor Don Juan de Merailles lately died at Camp, on a Visit with the Minister of France to General Washington. I have many Things more to say to You but the Vessel is to sail immediately and I have scarcely Time to send my sincere Regards to brother Dana or to assure You that I remain sir with every Sentiment of Esteem & Respect Your affectionate Friend
     
      E Gerry
     
     
      Mr Lovell will give You the necessary Information respecting your Accounts. The recruiting goes on, and it will be less difficult to find Men than to pay and subsist them.
     
    